EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing sheets of December 22, 2020 are hereby APPROVED.

The drawings of December 21, 2018 as corrected by the drawings of the replacement drawing sheets of December 22, 2020 are hereby accepted as FORMAL.

The use of the terms BLUETOOTH® and ZIGBEE®, each of which is a trade name or a mark used in commerce, has been noted in this application. Each of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Please see, for example, page 8 of the specification at lines 20-22, and page 10 of the specification at line 14.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-20 under 35 USC 112(b) and of claims 1-10 under 35 USC 101 as set forth in the office action of February 24, 2021 have been overcome by the amendment of May 10, 2021 and by the remarks with that amendment, which have been considered persuasive in their entirety.
The text of independent claim 1 as newly-amended is as follows:
“Claim 1 (currently amended) A method of improving the accuracy of an angle of arrival or an angle of departure algorithm, wherein the algorithm is used to determine an angle of arrival or angle of departure of radio frequency signals, comprising: executing the angle of arrival or angle of departure algorithm a plurality of times so as to create a plurality of pseudo-spectrums, wherein the pseudo-spectrums comprise one or two dimensional arrays; performing a mathematical operation on the plurality of pseudo-spectrums to produce a result matrix; and determining the angle of arrival or angle of departure of the radio frequency signals based on the result matrix, wherein the mathematical operation improves the accuracy of the angle of arrival or angle of departure algorithm.”  (Bold added).

In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended is as follows:
“Claim 11 (currently amended) A locator device, comprising: a one or two dimensional antenna array; a wireless receiver in communication with the antenna array; a processing unit; and a memory device in communication with the processing unit, further comprising instructions, which when executed by the processing unit, enable the locator device to: generate a plurality of pseudo-spectrums based on incoming signals received by the wireless receiver, using an angle of arrival algorithm; perform a mathematical operation on the plurality of pseudo-spectrums to create a result matrix; and determine an angle of arrival from the result matrix, wherein the mathematical operation improves the accuracy of the angle of arrival algorithm.”  (Bold added).
None of the prior art of record discloses in combination the claimed features in bold in claim 11, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 12-17 depends ultimately from allowable, independent claim 11, each of dependent claims 12-17 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The text of independent claim 18 as newly-amended is as follows:
“Claim 18 (currently amended) A device, comprising: an antenna; a wireless receiver in communication with the antenna; a processing unit; and a memory device in communication with the processing unit, further comprising instructions, which when executed by the processing unit, enable the device to: generate a plurality of pseudo-spectrums based on incoming signals received by the wireless receiver, using an angle of departure algorithm; perform a mathematical operation on the plurality of pseudo-spectrums to create a result matrix; and determine an angle of departure from the result matrix, wherein the mathematical operation improves the accuracy of the angle of departure algorithm.”  (Bold added).
None of the prior art of record discloses in combination the claimed features in bold in claim 18, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 19-20 depends directly from allowable, independent claim 18, each of dependent claims 19-20 is allowable for, at least, the reasons for which independent claim 18 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648